         Case 1:15-cv-01167-JPO Document 141 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PABLO STAR LTD. et al.,
                                Plaintiffs,
                                                                  15-CV-1167 (JPO)
                     -v-
                                                                       ORDER
 THE WELSH GOVERNMENT et al.,
                    Defendants.



J. PAUL OETKEN, District Judge:

       The Court has been informed that the remaining parties have reached a settlement in

principle of this case. Accordingly, it is hereby ORDERED that this action is DISMISSED

without costs and without prejudice to restoring the action to the Court’s calendar, provided the

application to restore the action is made within thirty days.

       All filing deadlines and conference dates are adjourned sine die.

       SO ORDERED.

Dated: April 24, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
